Nathaniel T. Helman, J.
Motion by plaintiff to file an amended judgment which includes the legal disbursements (CPLR 8301), in this case amounting to $37.50, is granted on default. While the clerk who struck these disbursements from the judgment was correct that plaintiff was not entitled to costs (CPLR 8102), the disbursements were recoverable pursuant to the unambiguous provisions of CPLR 8301 (subd c) in an action, like this, for money only.
Counsel is permitted to file the amended judgment in the form requested no earlier than 10 days after service of a copy of this order with notice of entry thereon.